Title: From Thomas Jefferson to John Jay, 5 February 1788
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Feb. 5. 1788.

The letter of Dec. 12. which Mr. Remsen did me the favor to write me during your indisposition has been duly received; and I shall be happy to hear that the cause is removed which deprived me at that moment of the pleasure of hearing from you. My last were of the 21st. and 31st. of December. I am afraid that my intelligence may have appeared sometimes to come late to hand. My letters by the Ct. de Moustier suffered his long delay in Brest by contrary winds. That too which he carried of Oct. 27. was particularly interesting, as it inclosed notice of the pacification between France and England. My letter of Dec. 31. by Capt. Jenkins, who was to have sailed Jan. 3. was detained with his vessel in Havre by contrary winds till Jan. 27. It conveyed the Arret and letter relative to our commerce, which were interesting also. On account of the multitude of falshoods always current here, under specious appearances, I am obliged to be slow of belief. But whenever a fact worth communicating, is so far authenticated as to be  worthy belief, I never fail to avail myself of the first safe opportunity of communicating it to you.
The last letter on the subject of the brig Absolonia from Rhode island having re-established the orthography of the advocate’s name (Dupeuty, instead of DePauly as the first letter had called him) I have found him and delivered him the letters and now inclose an answer from him to Messrs. Topham, Ross & Newman. No remarkeable circumstance has happened in the political affairs of Europe since my last. The season permits little activity between the Turks and Russians. The emperor, since the maneuvre to surprise Belgrade which failed, has been gathering strength towards that quarter, but no open act of hostility has yet taken place. [The principal minister here seems immoveably pacific. Their late loan is filled up indeed, but with subscriptions only; not cash. This comes in slowly, and the payments yet to be made are less sure than could be wished. I am assured they can obtain no money in Holland. The negociations with Russia and the Emperor proceed, but they proceed slowly. The hopes of the dutch patriots are just kept alive. Their ambassador does not yet return to the Hague. The Prussians are about to withdraw from Holland, and to be replaced by Hessians in the pay of the Republic. The health of the principal minister here is so low, that he does business with nobody but the King and Queen, and the ministers. Much is said and believed of his retiring from office, and being succeeded by the Duke de Chatelet; but I do not believe it, because facts seem to evince him master of the minds both of the King and Queen.] The bickerings with the parliament continue. The edict in favor of the non-catholics has at length passed. You will see a copy of it in the gazettes: and wonder that so small an effort of common sense could have excited so much contradiction. A violent opposition is raised against the Arret for the encouragement of our commerce inclosed in my last. All the chambers of commerce have remonstrated against it [and the ministers are alarmed. The Count de la Luzerne, on whose friendly dispositions it was supposed we might rely, does not manifest any partialities for us.] The instability of the laws in this country is such that no merchant can venture to make any speculation on the faith of a law. I hope however that no material alteration will be permitted in the present instance. Therefore I should think it better not to alarm our merchants with any doubts about the continuance of it.—Commodore Jones set off this day for Copenhagen to settle the demands for prize money  against that court.—I have lately seen a person just come from Algiers, who knew well all our captives there. Capt. Coffyn is dead of a consumption, two have died of the plague and one of the small pox. He thinks that since the price given by the Spaniards and Neapolitans for the redemption of captives, they will never sell another of any nation for less than from five to six hundred chequins. He supposes that exclusively of the redemption of our captives, it would have cost us a million of dollars to make peace when Mr. Lamb arrived there. The Spaniards, Neapolitans and Portuguese were then all suing for peace. This has increased excessively the pride of those pyrates. As soon as money is provided I shall set the business of redemption afoot. This letter goes by post. The gazettes to this day are inclosed. I have the honour to be with the most perfect esteem and respect, Sir, your most obedient & most humble servant,

Th: Jefferson

